Nelson v Metropolitan Transp. Auth. (2014 NY Slip Op 08234)





Nelson v Metropolitan Transp. Auth.


2014 NY Slip Op 08234


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13591 309496/09

[*1] Jacquelin Nelson, Plaintiff-Appellant,
vMetropolitan Transportation Authority, et al., Defendants-Respondents.


Alpert, Slobin & Rubenstein, LLP, Bronx (Morton Alpert of counsel), for appellant.
Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for respondents.

Order, Supreme Court, Bronx County (Barry Salman, J.), entered October 15, 2013, which granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Defendants failed to establish entitlement to judgment as a matter of law in this action where plaintiff was injured when, while descending the steps of a subway station, she slipped on a wet condition and fell down the steps. Defendants did not show that they lacked constructive notice of the subject condition, as their cleaner testified that he did not work the shift preceding plaintiff's accident, he did not witness plaintiff's fall, and he arrived upon the accident scene after the fall (compare Harrison v New York City Tr. Auth., 94 AD3d 512, 513 [1st Dept 2012]). The evidence as to general cleaning and inspection procedures does not constitute probative evidence of the procedures actually performed on the day of the accident (see Seleznyov v New York City Tr. Auth., 113 AD3d 497 [1st Dept 2014]; Williams v New York City Hous. Auth., 99 AD3d 613 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK